DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest (in combination with the other claim limitations) an electronic component comprising: first and second metal frames connected to the first and second external electrodes, respectively, wherein the first and second metal frames include first and second support portions bonded to the first and second connection portions, and first and second mounting portions extended in the first direction from lower ends of the first and second support portions and spaced apart from the body and the first and second external electrodes, and further include first and second insulating layers disposed on external surfaces of the first and second support portions, [[and]] the first and second insulating layers disposed on the external surfaces of the first and second support portions, respectively, each extend continuously from at 

The prior art does not teach or suggest (in combination with the other claim limitations) an electronic component comprising: first and second metal frames connected to the first and second external electrodes, respectively, wherein the first and second metal frames include first and second support portions bonded to the first and second connection portions, and first and second mounting portions extended in the first direction from lower ends of the first and second support portions and spaced apart from the body and the first and second external electrodes, and further include first and second insulating layers disposed on external surfaces of the first and second support portions, and the first and second insulating layers are disposed only on surfaces of the first and second support portions, from among surfaces of the body and the first and second support portions, and each extend continuously from an upper end of the first or second support portion to beyond, in the second direction, a lower surface of the body (claim 14 and its dependents).

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/David M Sinclair/Primary Examiner, Art Unit 2848